                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHUTING KANG,                                      Case No. 3:18-cv-05399-JD
                                                        Plaintiff,
                                   8
                                                                                            PRELIMINARY INJUNCTION
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 60
                                  10     SOPHIE HARRISON, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This order arises out of plaintiff Kang’s efforts to enforce a settlement agreement with

                                  14   defendants. Dkt. No. 1. The settlement was reached in proceedings before a magistrate judge. An

                                  15   appeal to the Ninth Circuit in that case is pending for issues that are not germane to this order. See

                                  16   Kang v. Harrison, No. 17-cv-03034-DMR (N.D. Cal.). This case alleges breach of contract based

                                  17   on defendants’ failure to comply with the terms of the settlement. The Court finds that Kang has

                                  18   at a minimum raised a serious question about defendants’ breach of the settlement agreement, and

                                  19   that a short-term injunction of 30 days is warranted to maintain the status quo so that Kang can

                                  20   secure property attachments in aid of her complaint.

                                  21          The facts leading to this order are straightforward. In May 2019, Kang filed an application

                                  22   for a writ of attachment for certain real estate holdings to secure recovery of her claim. Dkt. No.

                                  23   34. The Court took argument on June 6, 2019, and granted the request. Dkt. Nos. 44, 53. On July

                                  24   30, 2019, Kang filed an ex parte application for a “temporary protective order” and other relief.

                                  25   Dkt. No. 60. Kang proffered a detailed statement indicating that defendants and their lawyers had

                                  26   purposefully encumbered assets in an effort to nullify the attachment relief, both after they learned

                                  27   of plaintiff’s initial attachment application and again after the June 6, 2019 hearing before the

                                  28   Court. Id. at 1-3; Dkt. No. 60-1 ¶¶ 6-9. Kang established that in the absence of immediate relief
                                   1   to maintain the status quo, irreparable harm will result in the form of Defendants further

                                   2   encumbering the assets. Dkt. No. 60 at 15.

                                   3           The governing standards are well-established. Preliminary injunctions are “an

                                   4   extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

                                   5   7, 24 (2008). “A plaintiff seeking a preliminary injunction must establish that he [or she] is likely

                                   6   to succeed on the merits, that he [or she] is likely to suffer irreparable harm in the absence of

                                   7   preliminary relief, that the balance of equities tips in his [or her] favor, and that an injunction is in

                                   8   the public interest.” Id. at 20; see also Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)

                                   9   (same). In our circuit, a plaintiff may also obtain a preliminary injunction under a “sliding scale”

                                  10   approach by raising “serious questions” going to the merits of plaintiff’s claims and showing that

                                  11   the balance of hardships tips “sharply” in his or her favor. A Woman’s Friend Pregnancy Res.

                                  12   Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018); Vanguard Outdoor, LLC v. City of L.A.,
Northern District of California
 United States District Court




                                  13   648 F.3d 737, 739-40 (9th Cir. 2011).

                                  14           Under either inquiry, Kang is entitled to preliminary relief. The facts adduced by Kang

                                  15   indicate that defendants and their counsel have sought to evade the writs the Court authorized in

                                  16   the prior proceedings. While the Court does not make a final determination here, the weight of

                                  17   these questions is more than enough to establish a likelihood of success on the claim that

                                  18   defendants have engaged in evasive conduct intended to frustrate the Court’s orders and Kang’s

                                  19   rights to attachment. At a minimum, the facts also establish a serious question about defendants’

                                  20   failure to adhere to the terms of the settlement they signed. Kang has also demonstrated

                                  21   irreparable harm from defendants’ wasting of the value of the assets to which she has some claim.

                                  22   Failure to provide preliminary relief makes it likely that Kang would receive no relief at all. For

                                  23   similar reasons, the balance of equities tips sharply in Kang’s favor, and a preliminary injunction

                                  24   serves the public interest of enforcing settlement agreements and the integrity of judicial orders

                                  25   and proceedings.

                                  26           Consequently, the Court enters the following preliminary injunction:

                                  27           Defendants, their attorneys, subsidiaries, successors, assigns, officers, agents, servants and

                                  28   employees, and persons in active concert or participation with defendants who have actual notice
                                                                                           2
                                   1   of this order (collectively, the “Enjoined Parties”), are enjoined for 30 days from the date of the

                                   2   August 1, 2019 hearing, until August 31, 2019, from encumbering in any way the properties

                                   3   subject to this Court’s attachment orders, Dkt. Nos. 63, 64, 65, 66, 67. The covered properties are:

                                   4   35 Bel Aire Court, Hillsborough, CA 94010; 1475 Huntington Avenue #301, South San Francisco,

                                   5   CA 94080; and 24031 Lama Road, Mi Wuk Village, CA 95346. Defendants may ask the Court to

                                   6   allow a specific encumbrance by applying in advance for permission and for good cause shown.

                                   7   Kang may ask to extend the term of the injunction for good cause to allow for the completion of

                                   8   the attachment process.

                                   9          Federal Rule of Civil Procedure 65(c) generally requires a movant to deposit a security

                                  10   before a preliminary injunction issues. The Court has “discretion as to the amount of security

                                  11   required, if any.” Barahona-Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999). The likelihood

                                  12   of plaintiff’s success on the merits “tips in favor of a minimal bond or no bond at all.” Cal. ex rel.
Northern District of California
 United States District Court




                                  13   Van De Kamp v. Tahoe Reg’l Planning Agency, 766 F.2d 1319, 1326 (9th Cir. 1985).

                                  14   Additionally, given that the injunction provides a means for defendants to impose encumbrances

                                  15   as necessary, the Court “may dispense with the filing of a bond [since] it concludes there is no

                                  16   realistic likelihood of harm to defendant from enjoining his or her conduct.” Jorgensen v.

                                  17   Cassiday, 320 F.3d 906, 919 (9th Cir. 2003).

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 13, 2019

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
